Citation Nr: 0920289	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  07-13 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities, to include as due to a 
cold injury to the feet in service.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1942 through 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The evidence of record demonstrates that peripheral 
neuropathy of the bilateral lower extremities is not related 
to active service, to include as due to a cold injury to the 
feet in service.


CONCLUSION OF LAW

Peripheral neuropathy of the bilateral lower extremities was 
not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Upon receipt of a substantially complete 
application for benefits, VA must notify the Veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the Veteran by making 
reasonable efforts to obtain the evidence needed.  38 
U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Prior to a July 2007 re-adjudication of the Veteran's claim, 
June 2005 and April 2007 letters satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  The letters also essentially requested that the 
Veteran provide any evidence in his possession that pertained 
to this claim.  38 C.F.R. § 3.159(b)(1).  Further, the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's service 
treatment records, his VA treatment records, and his 
identified private treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In addition, all necessary VA 
examinations have been conducted.  Further, the RO requested 
the Veteran's Social Security Administration (SSA) records, 
but a September 2006 response from SSA reveals that the 
Veteran's SSA folder was destroyed, and that those records 
are not available.  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999) ; see also Pond v. West, 12 Vet App. 341, 346 
(1999).

The Veteran contends that he is entitled to service 
connection for peripheral neuropathy of the bilateral lower 
extremities.  Specifically, the Veteran alleges that he 
incurred a cold injury to his feet in service during the 
Battle of the Bulge, and that his current peripheral 
neuropathy is a residual of that cold injury.

The Veteran's service personnel records reflect that he had 
active duty service from July 1942 through October 1945, and 
that he participated in battles at Normandy, Northern France, 
Rhineland, Central Europe, and Ardennes (Battle of the 
Bulge).  The Veteran's service personnel records indicate 
that his military occupational specialty was platoon leader 
and rifleman, and that he received a European African Middle 
Eastern Ribbon with 5 bronze stars and a Good Conduct Ribbon.  
His records also state that he "[l]ead a rifle platoon in 
combat."  The Veteran's service treatment records consist 
only of his July 1942 entrance examination, which reflects 
that his feet were normal.  However, in October 1945, the 
Veteran underwent a VA examination, which also reveals that 
his feet were normal.

Private medical treatment records from November 2004 reveal 
the Veteran's complaints of numbness in both legs from the 
ankles to the feet.  The Veteran reported that he had those 
symptoms for four years.  Physical examination revealed that 
the Veteran had decreased sensation below the knees and 
walked with assistance only and was areflexic at the ankles.  
The diagnoses were essential tremor and "peripheral 
polyneuropathy, possibly due to frost bite suffered during 
the second world war."  The physician noted that an 
electromyography and nerve conduction velocity testing 
confirmed the diagnosis.  Nerve conduction studies revealed 
absent sural sensory and decreased peroneal and tibial motor 
responses bilaterally, which was found to be consistent with 
severe peripheral sensory-motor neuropathy.

In August 2005, the Veteran underwent a VA examination.  The 
Veteran reported that he was exposed to the cold for two 
months during the Battle of the Bulge, and that he did not 
have over shoes.  He indicated that he was in deep snow and 
was outside for most of the two months.  He stated that the 
ground was frozen and he could not dig a foxhole for shelter.  
He also reported that his feet were red and numb during that 
time, and that they were painful when they started to warm 
up.  He did not develop any blisters, tissue loss, or 
discoloration of the skin except for paleness.  He would take 
off his shoes and socks and wrap his feet in newspaper, and 
then put his shoes and socks back on.  He noted that the 
paper would absorb the moisture of his shoes and socks to 
keep his feet somewhat drier.  He also indicated that several 
people in his platoon lost their feet because of frostbite.  
The Veteran stated that he did not see a doctor for his feet 
until after service discharge, and said that his doctor told 
him that he should have special shoes, but he never got any.  
He noted that he could never work on jobs which required him 
to stand all day because of his foot disorder.  

The Veteran complained that he could not feel anything in his 
feet, and that it was hard for him to tell where his feet are 
when he walks.  His daughter reported that the Veteran walked 
out of his shoes while walking in the yard and did not 
realize that his shoes came off.  The Veteran also reported 
tingling in his feet when he warms them up, and stated that 
he had numbness of his feet and lower extremities all the way 
up to his knees.  He denied chronic pain or recurrent fungal 
infection of the skin, but stated that he did have fungal 
infection of the nails.  There were no frostbite scars or 
ulceration on the feet, and the skin did not break down.  The 
Veteran noted that his feet were rough and sometimes dry, and 
that he had a disturbance of nail growth.  The Veteran denied 
a history of skin cancer of the feet, arthritis, and joint 
stiffness.  He reported some swelling and pink color of the 
feet when they were warm.  He stated that the skin on his 
feet was thick, and denied any thinning of the skin.  He 
denied any burning sensation and excessive sweating.  He 
denied a history of diabetes and smoking, but noted that he 
does have high blood pressure.  He reported a family history 
of problems with the lower legs and sores on the legs.

Physical examination revealed normal coloration of the feet, 
except for stasis skin changes with increased coloration over 
the one-third lower extremities.  There was pitting edema of 
the right distal one-third lower leg of +2, and trace +1 of 
the right foot.  There was trace +1 swelling of the distal 
left lower extremity and ankle.  Temperature of the feet was 
normal, and the Veteran's toes and feet were not cold.  There 
was no skin atrophy, but there was some slight dryness.  
Texture was normal and there was no ulceration.  There was 
loss of hair on the bilateral legs from the thighs down, 
except for the medial portion of the proximal thighs.  There 
was no evidence of fungus on the skin and there were no scars 
on the feet.  All toenails were present, and there was a mild 
to moderate fungal change.  The VA examiner was unable to 
elicit any of the Veteran's reflexes, and was not sure of the 
reason.  The Veteran's toes were neither up nor down and 
there was no sharp or light touch sensation starting on the 
proximal bilateral lower legs just below the knees through 
the feet.  There was no vibratory sensation and no muscle 
atrophy other than that appropriate for age.  The Veteran had 
normal strength of the bilateral knees and no pain with 
resisted motion.  He had 3/5 dorsiflexion, plantarflexion 
strength of the bilateral ankles.  There was no pain with 
resisted motion.  There was mild stiffness of the bilateral 
two through fifth toes, but no pain with manipulation.  The 
toes were also slightly swollen.  The right great toe 
metatarsophalangeal joint dorsiflexed 20 degrees, and the 
left dorsiflexed 30 degrees.  The right plantar flexed 30 
degrees and the left plantar flexed 25 degrees.  The distal 
interphalangeal joint of the right great toe plantar flexed 
10 degrees, and the left plantar flexed 5 degrees.  There was 
no pain with range of motion of the toes.  There was no 
deformity of the joints of the feet or toes and no swelling 
of the joints.  The Veteran did not have flat feet, but he 
had symmetrical callus over the bilateral heels and slight 
callus over the bilateral balls of the feet.  Dorsalis pedis 
pulses were 2+ bilaterally.  The VA examiner was unable to 
palpate the posterior tibialis likely due to swelling.  There 
was no shiny atrophic skin on the legs or feet, but there 
were stasis skin coloration changes with slight brawny 
coloration of the distal one-third lower legs.  The diagnoses 
were peripheral neuropathy and first-degree frostbite.  After 
reviewing the Veteran's claims file, the VA examiner 
concluded that, although the etiology of the Veteran's "poly 
peripheral neuropathy is unclear," it was "not likely 
caused by or the result of first degree cold injury to the 
feet . . . ."  In support of his opinion, the VA examiner 
explained that the Veteran's peripheral neuropathy included 
not just his feet, but it also presented on the lower legs 
from the knees down.  Thus, it was not likely that the 
Veteran's cold injury to the feet caused his peripheral 
neuropathy, because his peripheral neuropathy affected his 
entire lower extremities from the knees down.

VA treatment records from August 2004 through July 2007 
reveal a diagnosis of and treatment for peripheral 
neuropathy.  An August 2004 treatment record notes the 
Veteran's complaints of tingling and numbness in his feet and 
a diagnosis of improved neuropathy.  An August 2005 treatment 
record reflects that a pedal pulse foot examination was 
abnormal, showing a decreased sensation level.  A sensation 
foot examination, including monofilament examination, was 
also abnormal, revealing that sensation was decreased to 
absent.  A visual foot examination showed onychomycosis.

In support of his contention that he was exposed to extreme 
cold during service, the Veteran submitted letters written to 
him from his mother referencing clothes that she sent him to 
keep him warm.  The Veteran also submitted his ledger from 
service noting his locations and the dates during service.  
In addition, the Veteran provided his own statements that he 
was exposed to cold during service, and noted his belief that 
his current peripheral neuropathy was the result of frostbite 
that he incurred during active duty.

After a thorough review of the evidence of record, the Board 
concludes that service connection for peripheral neuropathy 
of the bilateral lower extremities, to include as due to a 
cold injury to the feet in service, is not warranted.  There 
is a current diagnosis of peripheral neuropathy of the 
bilateral lower extremities.  Degmetich v. Brown, 104 F.3d 
1328, 1333 (Fed. Cir. 1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  Additionally, the evidence of 
record demonstrates that the Veteran had a cold injury to his 
feet during service.  Hickson, 12 Vet. App. at 253 (holding 
that service connection requires medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury).  The Veteran's service 
personnel records reveal that he had combat service, as 
personnel records reflect that he "[l]ead a rifle platoon in 
combat" and that he participated in the Battle of the Bulge.  
See 38 U.S.C.A. § 1154(b) (West 2002) (noting that for combat 
veterans, VA accepts satisfactory lay evidence of service 
incurrence if consistent with service circumstances and 
conditions).  The Veteran submitted statements contending 
that he had a cold injury to his feet during service while 
serving at the Battle of the Bulge.  Thus, because the 
Veteran had combat service and the evidence of record is 
consistent with his statements, his lay statements are 
accepted as satisfactory evidence of an inservice cold injury 
to his feet.

However, the medical evidence of record does not reflect that 
there is a nexus between the Veteran's current peripheral 
neuropathy of the bilateral lower extremities and active 
service, to include a cold injury sustained during service.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical evidence of a nexus between the claimed in-
service disease or injury and the current disability); see 
also Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(holding that the Board must assess the credibility and 
probative value of the medical evidence in the record).  The 
Veteran's private physician stated in November 2004 that the 
Veteran's peripheral neuropathy was "possibly due to frost 
bite suffered during the second world war."  Conversely, the 
August 2005 VA examiner, having reviewed the Veteran's claims 
file, concluded that, although the etiology of the Veteran's 
peripheral neuropathy was unclear, it was not likely that the 
Veteran's peripheral neuropathy was caused by or the result 
of a first degree cold injury to the feet because the 
Veteran's peripheral neuropathy affected the entire lower 
extremities below the knees, and not just the feet where the 
cold injury occurred.

In this case, the Board affords more weight to the opinion 
provided by the August 2005 VA examiner, because it was made 
in conjunction with consideration of the Veteran's entire 
medical history as noted in his claims file, provided 
rationale for its opinion, and contained no speculation.  
Conversely, the Veteran's private physician's November 2004 
opinion is not substantially probative because the physician 
did not review the Veteran's claims file and did not provide 
any supporting rationale for the opinion.  Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (holding that factors for 
assessing the probative value of a medical opinion include 
access to the claims file and the thoroughness and detail of 
the opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) (the failure of the physician to provide a basis for 
an opinion goes to the weight or credibility of the 
evidence).  Moreover, because the physician stated that the 
Veteran's peripheral neuropathy was "possibly" related to 
frostbite during service, the opinion is speculative, and 
thus is non-evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship); 
Perman v. Brown, 5 Vet. App. 237, 241 (1993) (finding that an 
opinion that did not provide a yes or no opinion constituted 
non-evidence in support of service connection).  Use of the 
term "possibly" lacks the definitive conclusion required 
for a medical opinion to be considered probative.  A finding 
of service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102; see also Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative).  Accordingly, because the 
weight of the evidence does not support a nexus between the 
Veteran's current peripheral neuropathy of the bilateral 
lower extremities and an inservice cold injury to the feet, 
service connection for peripheral neuropathy is not 
warranted.

The Board acknowledges the Veteran's statements that his 
current peripheral neuropathy of the bilateral lower 
extremities is the result of a cold injury to his feet 
sustained during service.  However, statements from the 
Veteran as to the relationship between his current peripheral 
neuropathy and his inservice cold injury to the feet are not 
probative, as it is well established a layperson without 
medical training, such as the Veteran, is not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities.  Thus, the Veteran's statements are not 
competent evidence that a relationship exists between his 
current peripheral neuropathy of the bilateral lower 
extremities and a cold injury to his feet during service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a) (1).

Because there is no evidence of peripheral neuropathy of the 
bilateral lower extremities in service, and the weight of the 
evidence does not relate the Veteran's peripheral neuropathy 
to service, the preponderance of the evidence is against his 
claim.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for peripheral neuropathy of the bilateral 
lower extremities, to include as due to a cold injury in 
service, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


